Title: To James Madison from Henry Lee, [ca. 20 December] 1787
From: Lee, Henry
To: Madison, James


My dear sir
[ca. 20 December 1787]
I am so far on my return from a visit to Richmond. On my route I spent a day with Judge Pendleton. He continues amidst the strange change of opinion on the worth of the fœderal Government, unalterable. This firmness does not belong to all the bench, for it was declared as indubitable, that the Cheif Justice had abandoned his first sentiments on this subject. I wished to have given you a particular explanation of the politics in this country—but my absence from home has been longer than I intended & the approach of a snow storm renders it prudent to delay as little as possible. Three sets of men are to be found on the question of Government. One opposed to any system, was it even sent from heaven which tends to confirm the union of the states. Henry is leader of this band. Another who would accept the new constitution from conviction of its own excellence, or any fœderal system, sooner than risk the dissolution of the confederacy, & a third who dislike the proposed Government, wish it amended, but if this is not practicable, would adopt it sooner than jeopardize the Union.
Mason may be considered as the head of this set.

From such a discordance in opinion, I beleive if the friends to the Govt. in the state convention should manage wisely, & if nine states should have ratified it before Virga. assembles that we may count on the dominion as an accepting state. Your county is divided like many others in their sentiments. Barber & Burnley are warmly opposed, & may perhaps consider it their duty to prevent your election. This you ought to apprehend & ought without respect to delicacy or any other motive stop in its progress.
Then return soon among them & use your endeavors to secure your election. If you think you may fail in orange several countys in Kentucky would on application by letr. elect you. Deliver my enclosed letr if you please. Adieu
Henry Lee.
